McMurray, Presiding Judge.
Defendant was convicted of the offense of armed robbery in that he did with intent to commit theft take property of value from another by use of an offensive weapon, a certain pistol. Defendant was sentenced to serve a term of 20 years; 10 years to be served in prison, with the remaining 10 years to be served on probation, to begin immediately upon his release from prison. Defendant has appealed his conviction and sentence. Held:
Appointed counsel for the defendant has filed in this court a petition, in compliance with the rules set out in Anders v. California, *84386 U. S. 738 (87 SC 1396, 18 LE2d 493), for leave to withdraw from the case based upon the grounds that any appeal would be frivolous in that his review of the record and transcript reveals no appealable error. In accordance with Bethay v. State, 237 Ga. 625 (229 SE2d 406), counsel has also accompanied his request with a brief setting forth anything of record which “might arguably support the appeal.” The petitioner has served the petition for leave to withdraw upon opposing counsel and the defendant and has “furnish[ed] his indigent client a copy of the brief in order to allow the defendant to raise any points he chooses to raise.” The defendant has filed nothing further in the case.
Decided January 9, 1981.
Clayton Jones, Jr., for appellant.
William S.. Lee, District Attorney, for appellee.
As required by Bethay v. State, 237 Ga. 625, supra, we have fully examined the record and transcript to determine whether, in fact, the appeal is wholly frivolous. We find that it is. Accordingly, counsel is granted permission to withdraw, and the appeal is dismissed.

Appeal dismissed.


Quillian, C. J., and Pope, J., concur.